EXHIBIT 10.12

 

GUARANTY

 

THIS GUARANTY, dated as of October 15, 2004 (this “Guaranty”), is made by
GREENHOLD GROUP, INC., a Florida corporation (“Guarantor”), in favor of FCC, LLC
(“Lender”).

 

RECITALS

 

A. Guarantor is the sole shareholder of each of DATREK PROFESSIONAL BAGS, INC.,
a Florida corporation formerly known as Datrek Acquisition, Inc. (“Datrek”), and
MILLER GOLF COMPANY, a Florida corporation formerly known as Miller Acquisition,
Inc. (“Miller”; Datrek and Miller are sometimes referred to herein individually
as a “Borrower” and collectively as the “Borrowers”). Borrowers and Lender are
parties to that certain Loan and Security Agreement of even date herewith (as
amended, restated or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Loan Agreement).

 

B. The receipt of this Guaranty from Guarantor is a condition precedent to
Lender’s obligation to make loans to Borrowers under the Loan Agreement.

 

C. Guarantor will receive substantial direct and indirect benefits from Lender’s
agreement to make loans to Borrowers under the Loan Agreement.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce Lender to make loans to Borrowers under the Loan Agreement, Guarantor and
Lender agree as follows:

 

  1. CHARACTER OF OBLIGATION.

 

Guarantor hereby unconditionally guarantees the full payment and performance by
Borrowers of all principal, interest and other Obligations (as such term is
defined in the Loan Agreement) owing by any Borrower to Lender, whether or not
evidenced by promissory notes, any obligations for letters of credit or
agreements with respect thereto, any drafts or any obligations for acceptances
or agreements with respect thereto, including all interest and other charges
stated therein, any other loans, promissory notes, advances or overadvances,
including all interest and other charges stated therein, all obligations of any
Borrower under any security agreement, instrument of lien, security deed or
other security device in favor of Lender, and all other obligations of any
Borrower to Lender however and whenever incurred or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due (collectively, the
“Guaranteed Obligations”). The obligation of Guarantor hereunder is primary and
unconditional and shall be enforceable before, concurrently or after any claim
or demand is made or suit is filed

 



--------------------------------------------------------------------------------

against any Borrower or any other guarantor or surety, and before, concurrently
or after any proceeding by Lender against any security, and shall be effective
regardless of the solvency or insolvency of any Borrower at any time, the
extension or modification of the Guaranteed Obligations by operation of law, or
the subsequent reorganization, merger or consolidation of any Borrower, or any
other change in any Borrower’s composition, nature, personnel or location. The
obligation hereunder may be considered by Lender either as a guaranty or
agreement of surety. Payment of any sum or sums due to Lender hereunder will be
made by Guarantor immediately upon demand by Lender. If claim is ever made upon
Lender for repayment or recovery of any amount or amounts received by Lender in
payment of any of the Guaranteed Obligations and Lender repays all or part of
said amount by reason of (a) any judgment, decree or order of any court or
administrative body having jurisdiction over Lender or any of its property, or
(b) any settlement or compromise of any such claim effected by Lender with any
such claimant (including any Borrower), then in such event Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
Guarantor, notwithstanding any revocation hereof or the cancellation of any note
or other instrument evidencing any of the Guaranteed Obligations, and Guarantor
shall be and remain obligated to Lender hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by Lender. Guarantor agrees that the books and records of Lender
showing the account between Lender and Borrowers shall be admissible in evidence
in any action or proceeding, shall be binding upon Guarantor for the purpose of
establishing the items therein set forth, and shall constitute prima facie proof
thereof, except that the monthly statements rendered to Borrowers by Lender
shall, to the extent to which no objection is made within thirty (30) days after
date thereof, constitute an account stated between Lender and Borrowers binding
upon Guarantor. Guarantor agrees to pay all costs of Lender of collection of any
sum or sums due hereunder, and, if collected by or through an attorney,
reasonable attorneys’ fees, together with all other legal and court expenses.
Guarantor hereby transfers and conveys to Lender any and all of its balances,
credits, deposits, accounts, items and monies now or hereafter in possession or
control of, or otherwise with Lender or any affiliate of Lender, and Lender is
hereby given a security interest upon and in all property of Guarantor of every
kind and description now or hereafter in the possession or control of Lender or
any affiliate of Lender for any reason, including all dividends and
distributions or other rights in connection therewith. Guarantor agrees that its
obligation hereunder shall not be discharged or impaired in any respect by
reason of any failure by Lender to perfect, or continue perfection of, any lien
or security interest in any security or any delay by Lender in perfecting any
such lien or security interest. Guarantor acknowledges and agrees that Guarantor
will receive a substantial direct and indirect benefit from Lender’s loans to
Borrowers, which loans are conditioned upon Guarantor’s execution and delivery
of this Guaranty in favor of Lender.

 

  2. CONSENT AND WAIVER.

 

Guarantor waives notice of acceptance hereof, creation of any of the Guaranteed
Obligations, or nonpayment or default by any Borrower under any of the
Guaranteed Obligations or any agreement now or hereafter existing between one or
more Borrowers and Lender, presentment, demand, notice of dishonor, protest and
any other notices whatever. Guarantor waives the provisions of O.C.G.A.
§10-7-24. Guarantor waives any right to direct apportionment of payments
provided for in O.C.G.A. 13-4-42 and agrees that Lender may apply

 

-2-



--------------------------------------------------------------------------------

any payments received from Guarantor, any Borrower or any other person or entity
to the Guaranteed Obligations in such order as Lender may elect in its
discretion. Guarantor, without affecting its liability hereunder, consents to
and waives notice of all changes of terms of the Guaranteed Obligations, the
withdrawal or extension of credit or time to pay, the release of the whole or
any part of the Guaranteed Obligations, renewal, indulgence, settlement,
compromise or failure to exercise due diligence in collection, the acceptance or
release of security, extension of the time to pay for any period or periods
whether or not longer than the original period, or any surrender, substitution
or release of any other person directly or indirectly liable for any of the
Guaranteed Obligations or any collateral security given by any Borrower.
Guarantor agrees that it shall have no right of subrogation, reimbursement or
indemnity whatsoever and no “claim” against any Borrower in any proceeding under
Title 11 of the United States Code, as amended (the “Bankruptcy Code”) and no
right of recourse to or with respect to any assets or property of any Borrower
or to any collateral for the Guaranteed Obligations, even upon payment in full
of the Guaranteed Obligations. Guarantor also consents to and waives notice of
any arrangements or settlements made in or out of court in the event of
receivership, liquidation, readjustment, any proceeding under the Bankruptcy
Code, or assignment for the benefit of creditors of any Borrower, and anything
whatever whether or not herein specified which may be done or waived by or
between Lender and Borrowers, or Borrowers and any other person whose claim
against one or more Borrowers has been or shall be assigned or transferred to
Lender. Guarantor agrees that if any notification of intended disposition of
collateral or of any other act by Lender is required by law and a specific time
period is not stated therein, such notification, if mailed by first class mail
at least ten (10) days before such disposition or act, postage prepaid,
addressed to Guarantor at the address set forth on the signature page hereto or
at any other address of Guarantor appearing on the records of Lender, shall be
deemed reasonably and properly given. Lender may, without notice of any kind,
sell, assign or transfer any or all of the Guaranteed Obligations and in such
event each and every immediate and successive assignee, transferee or holder of
any of the Guaranteed Obligations shall have the right to enforce this Guaranty,
by suit or otherwise for the benefit of such assignee, transferee or holder, as
fully as if such assignee, transferee or holder were herein by name specifically
given such rights, powers and benefits; Lender shall have an unimpaired right
prior and superior to that of any such assignee, transferee or holder to enforce
this Guaranty for the benefit of Lender as to such of the Guaranteed Obligations
as is not sold, assigned or transferred. LENDER AND GUARANTOR EACH HEREBY WAIVES
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED HEREON.
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY RELATED
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF GEORGIA OR OF THE UNITED
STATES OF AMERICA LOCATED IN THE NORTHERN DISTRICT OF GEORGIA, AND EACH OF
GUARANTOR AND LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF GUARANTOR AND LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS GUARANTY OR ANY DOCUMENT RELATED HERETO.

 

-3-



--------------------------------------------------------------------------------

  3. REPRESENTATIONS AND WARRANTIES.

 

Guarantor hereby represents and warrants to Lender as follows:

 

(a) Guarantor (i) is a duly organized and validly existing corporation in good
standing under the laws of the State of Florida, (ii) is duly licensed or
qualified to do business and in good standing in each jurisdiction where the
failure to be so licensed or qualified would impair its ability to perform its
obligations hereunder, and (iii) has all requisite corporate power and authority
to own its properties and conduct its business as presently conducted and to
execute and deliver, and to perform its obligations hereunder.

 

(b) There is no action, suit, proceeding or investigation at law or in equity by
or before any court, governmental body or other agency now pending or, to the
knowledge of Guarantor, threatened against or affecting Guarantor or its
property or rights in which there is a reasonable possibility of an adverse
determination and which, if adversely determined, could have a material adverse
effect on Guarantor, its property or its business or prospects.

 

(c) The execution, delivery and performance of this Guaranty will not (i)
conflict with or result in a breach of any terms or provisions of, or constitute
a default under, any indenture, mortgage or other agreement or instrument to
which Guarantor is a party or by which it or any of its property is bound, or
any existing applicable law, rule, regulation, license, judgment, order or
decree of any government, governmental body or court having jurisdiction over
Guarantor or any of its activities or properties, or the articles of
incorporation or by-laws of Guarantor, or (ii) result in, or require the
creation or imposition of, any lien or security interest upon or with respect to
any properties now or hereafter owned by Guarantor.

 

(d) The execution, delivery and performance of this Guaranty has been duly
authorized by all necessary action of Guarantor, including, if necessary,
approval by the board of directors and/or shareholders of Guarantor. This
Guaranty has been duly executed and delivered by Guarantor and constitutes a
legal, valid and binding obligation of Guarantor, enforceable according to its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally.

 

  4. CONSTRUCTION.

 

This Guaranty shall be governed by and construed and enforced in accordance with
the laws of the State of Georgia. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under applicable law, said provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Guaranty. This Guaranty does
not supersede any other guaranty or other agreement executed by Guarantor, or
any other guaranty in favor of Lender.

 

-4-



--------------------------------------------------------------------------------

  5. BENEFIT.

 

This Guaranty shall bind Guarantor, and its successors and assigns, and the
rights and privileges of Lender hereunder shall inure to the benefit of its
successors and assigns, and this Guaranty shall be effective with respect to
loans or advances made by Lender’s successors and assigns to Borrowers. Lender
understands that Guarantor intends to change its legal name to “Datrek Miller
International, Inc.” following the date hereof. Guarantor shall give Lender at
least five business days’ prior written notice of such name change, and
Guarantor acknowledges and agrees that this Guaranty shall remain in full force
and effect from and after such name change.

 

  6. DURATION.

 

This Guaranty shall continue in full force and effect until terminated by the
actual receipt by Lender by registered or certified mail of written notice of
termination from Guarantor. Such termination shall be applicable only to
transactions having their inception thereafter, and rights and obligations
arising out of transactions having their inception prior to such termination
shall not be affected.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed by its
duly authorized officer as of the date first above written.

 

GUARANTOR:

GREENHOLD GROUP, INC.

By:   /s/    MICHAEL S. HEDGE             Michael S. Hedge, President

 

ACCEPTANCE

 

The foregoing Guaranty is accepted in Kennesaw, Georgia as of the 15th day of
October, 2004.

 

FCC, LLC

By:   /s/    EVAN G. JONES             Evan G. Jones, Senior Vice President

 

-6-